Citation Nr: 1811420	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  11-05 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating for a psychiatric disability in excess of 30 percent prior to January 28, 2014, and in excess of 70 percent as of January 28, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.G.


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 2003 to April 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran testified before the undersigned at a January 2014 hearing at the RO.  A transcript of that hearing is of record.

An October 2015 rating decision assigned a higher 70 percent rating, effective January 28, 2014.  As that higher rating does not constitute a grant of the full benefit sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

A November 2015 rating decision granted a total disability rating for compensation based on individual unemployability due to service-connected disabilities, effective July 5, 2013.  

In July 2017, the Board remanded the claims for further development.  In light of the medical opinion obtained, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  


FINDINGS OF FACT

1.  Prior to April 25, 2012, PTSD symptoms caused occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks. 

2.  Resolving reasonable doubt in favor of the Veteran, from April 25, 2012, to May 16, 2013, PTSD symptoms resulted in occupational and social impairment with reduced reliability and productivity, but not with deficiencies in most areas.

3.  Resolving reasonable doubt in favor of the Veteran, as of May 17, 2013, PTSD symptoms have resulted in occupational and social impairment with deficiencies in most areas, but not total social impairment.


CONCLUSION OF LAW

1.  Prior to April 25, 2012, the criteria for a rating in excess of 30 percent for PTSD were not met.  38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9434 (2017).

2.  From April 25, 2012, to May 16, 2013, the criteria for a rating of 50 percent, but not higher, for PTSD were met.  38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9434 (2017).

3.  As of May 17, 2013, but not earlier, the criteria for a rating of 70 percent, but not higher, for PTSD were met.  38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9434 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed. Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C. §§ 5103, 5103A (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification requirements were met in correspondence to the Veteran dated in July 2009. 

VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2017).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA and private health records.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, that examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran has been provided with multiple VA examinations, most recently in August 2017.  The examiners reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Further, in light of the medical examination conducted, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  Accordingly, the Board will proceed with a decision.

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017). 

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Psychiatric disabilities are rated using the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2016).

A 30 percent rating is warranted for a mental disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 (2017).

A 50 percent rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2017).

A 70 percent rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130 (2017).

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130 (2017).

The symptoms listed in the General Rating Formula are examples, not an exhaustive list, and it is not required to find the presence of all, most, or even some of the enumerated symptoms.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). When determining the appropriate rating to be assigned for a service-connected mental disorder, the focus is on how the frequency, severity, and duration of the symptoms affect the Veteran's occupational and social impairment, rather than on the presence or absence of particular symptoms listed in the schedular criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013). 

Relevant to a rating of the level of impairment caused by mental disorders is the score on a Veteran's Global Assessment of Functioning (GAF) Scale.  That scale is found in the American Psychiatric Associations' Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and indicates the examiner's opinion on the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  The assigned GAF scores increase or decrease as the Veteran's level of psychiatric impairment improves or declines.  A GAF score of 61 to 70 indicates some mild symptoms, or some difficulty in social, occupational, or school functioning.  In such cases, however, the Veteran is generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  Richard v. Brown, 9 Vet. App. 266 (1996).

The nomenclature in DSM IV has been specifically adopted by VA in the rating of mental disorders.  38 C.F.R. § 4.125, 4.130 (2017).  While important in assessing the level of impairment caused by psychiatric illness, the GAF score is not dispositive of the level of impairment cause by such illness.  Rather, it is considered in light of all of the evidence of record.  Brambley v. Principi, 17 Vet. App. 20 (2003); Bowling v. Principi, 15 Vet. App. 1 (2001).

Effective March 19, 2015, VA revised the Schedule for Rating Disabilities with respect to the rating criteria for mental disorders.  The revisions replaced references in earlier editions of the DSM with revisions in the recently updated Fifth Edition (DSM-5).  Those revisions apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014.  Because this case was certified to the Board prior to August 4, 2014, the revised regulations do not apply.

The Veteran contends that the disability ratings assigned for PTSD do not accurately compensate the severity of experienced PTSD symptoms.  The present claim for an increased rating arises from a claim for service connection for PTSD that was originally granted in an October 2009 rating decision, effective July 15, 2009.  PTSD was rated 30 percent from July 15, 2009, to January 27, 2014.  As of January 28, 2014, PTSD has been rated 70 percent, with a period of temporary 100 percent rating for hospitalization from April 29, 2014, to May 31, 2014.

At an August 2009 VA examination, the Veteran reported symptoms including daily intrusive memories of the trauma, panic attacks once a month, persistently elevated anxiety, avoidance of crowds, hypervigilance, especially in crowds, irritability, exaggerated startle response, sleep impairment, depressed mood , feelings of detachment from others, persistent feelings of worthlessness and guilt, and difficulty concentrating.  The Veteran reported he attempted suicide once in 2005.  The Veteran denied current suicidal ideation, plan or intent, but admitted suicidal ideation once every few months.  The Veteran was divorced, but currently resided with his girlfriend of a year.  The Veteran reported that he felt emotionally close to his girlfriend, and perceived the relationship as stable.  The Veteran described himself as an active member of the household, participating in chores and home maintenance.  The Veteran also reported a positive relationship with his parents, including weekly contact, but stated he did not feel as close to them as he did prior to his deployment.  The Veteran reported he had no close friends at that time, but did talk to a couple of people he served with on the telephone.  The Veteran reported he had attempted school after service, but had difficulty concentrating as a result of intrusive memories of traumatic events.  He also reported he did not get along with people at school.  He was currently re-enrolled in classes.  The Veteran reported that he also struggled to get along with customers and coworkers previously, and bounced from job to job.  On examination, the Veteran was appropriately dressed and groomed.  His attitude was cooperative and pleasant.  The Veteran was alert and oriented to person, place and time.  Speech was spontaneous, with normal rate and rhythm.  The Veteran described his mood as "okay."  His affect was constricted.  The Veteran's abstract reasoning, attention, concentration, and memory all appeared intact.  His thought processes were goal-oriented and well organized.  The examiner diagnosed PTSD, and assigned a GAF of 53.  The examiner opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The examiner noted that the Veteran's re-experiencing of trauma resulted in clear but manageable distress at times, but disrupted activity at other times.

At a January 2011 VA examination for traumatic brain injury, the Veteran reported psychiatric symptoms including mood swings, anxiety, hypervigilance, panic attacks, waking up in cold sweats, feeling numb, sleep impairment, memory problems, irritability and restlessness.  The Veteran reported a previous suicide attempt, but denied current suicidal ideation.

Private medical records from June 2011 through December 2012 indicate the Veteran complained of depressed mood, anxiety, significant sleep impairment, and increased difficulty with short-term memory.  The private examiner diagnosed depression, anxiety, and insomnia. 
 
In a private mental status examination on April 25 2012, the Veteran reported symptoms including anxiety, irritability, angry outbursts, paranoia, distrust towards others, low energy, sleep impairment, nightmares, and auditory hallucinations.  The Veteran stated he heard voices in the distance saying "watch out."  The Veteran reported that he had interpersonal problems in his current job, and had left jobs in the past due to emotional and behavioral problems.  The Veteran was married and his wife was expecting a child.  He described his wife as supportive and understanding, and stated the marriage had its "ups and downs."  On examination, the Veteran was oriented to person, place and time.  His attitude was cooperative and friendly.  The Veteran's attention span was short, and concentration was mildly impaired.  Psychomotor activity was increased.  The Veteran's mood was sad and angry, with appropriate affect.  The examiner diagnosed PTSD, major depressive disorder, and anxiety disorder, and assigned a GAF of 50.  

At a May 2012 RO hearing, the Veteran reported symptoms including anxiety, paranoia, distrust of others, panic attacks multiple times a week, avoidance of crowds, sleep impairment, poor judgment, isolative behavior, irritability, and outbursts of anger.  The Veteran reported he had thoughts of suicide.  The Veteran stated the symptoms were putting a strain on his relationship with his wife.  The Veteran's wife reported that the Veteran had memory problems.  She also witnessed the Veteran punching the air during his sleep.

VA medical records indicate that in May 2013, the Veteran had an altercation with his wife which resulted in binge drinking.  The Veteran had a confrontation with the police, threatening to kill himself.  At that point, the Veteran was committed to a state hospital, and thereafter released for PTSD outpatient treatment with VA.  Outpatient therapy notes dated May 2013 through October 2013, diagnosed PTSD and assigned GAF scores between 50 and 55.  The Veteran remained on high risk suicide watch during this time.  The Veteran reported symptoms including anger and irritability, anxiety in public, panic attacks, hypervigilance, flashbacks, and intrusive memories of traumatic events, depressed mood, increased isolation, sleep impairment, nightmares, and daytime fatigue.  On examination during this time, the Veteran was dressed appropriately, and grooming and hygiene were good.  He was oriented to person, place, and time.  Speech was normal.  Mood was euthymic, and sometimes agitated, with congruent affect.  The Veteran admitted suicidal ideation during this time.

In December 2013, the Veteran attempted suicide twice in one day and was hospitalized.  Medical records indicated a recent history of impulsive behavior with binge drinking, including suicide attempts.  Symptoms included depressed mood, sleep impairment, feelings of hopelessness and worthlessness, severe anxiety, irritability, intrusive thoughts, nightmares, fleeting suicidal ideation, and alcohol abuse.  The Veteran was hospitalized for three days.  The hospital diagnosed PTSD with alcohol disorder.

At a January 2014 Board hearing, the Veteran testified that he had attempted suicide twice in the prior year.  The Veteran reported symptoms including severe depressed mood, isolative behavior, avoidance of people and crowds, anxiety, panic attacks, sleep impairment, daytime fatigue, and poor memory.  The Veteran stated that his marriage was on the ropes, and that he struggled to take care of his daughter.  The Veteran reported he was unable to work over the past year because of constant outpatient treatment.  The Veteran no longer wanted to go out in public.  The Veteran stated that he felt like he was running out of options.  The Veteran's family friend M.G. reported that the Veteran was always depressed and angry.  M.G. stated sometimes something small would trigger the Veteran into a rage.  

At a September 2015 VA examination, the Veteran reported symptoms including anxiety, panic attacks weekly, recurrent recollections of trauma, distressing dreams, sleep impairment, avoidant behavior, irritability and anger, hypervigilance, increased startle response, suspiciousness, depressed mood, diminished interest, feelings of detachment, feelings of guilt, difficulty concentrating, social isolation, and suicidal ideation.  The Veteran had disturbances in mood and motivation, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, and impaired impulse control.  The Veteran reported he had a good relationship with his parents.  He stated he had been married for four years, and that the relationship had its "ups and downs."  The Veteran reported that psychiatric symptoms had impacted the marriage significantly.  The Veteran stated he did not have any friends.  The Veteran reported that he last worked approximately 18 months prior to the examination.  On examination, the Veteran was adequately groomed.  The Veteran's attitude was cooperative.  He was alert and oriented to person, place and time.  His mood was anxious and depressed, with congruent affect.  Speech was normal.  Thought processes were within normal limits.  The Veteran denied hallucinations, delusions, or illusions.  The examiner diagnosed PTSD, with associated anxiety, and major depressive disorder.

At an August 2017 VA examination, the Veteran reported symptoms including depressed mood, anxiety, suspiciousness, panic attacks weekly, chronic sleep impairment, mild memory loss, impaired judgment, disturbances of mood and motivation, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, and impaired impulse control.  On examination, the Veteran was cooperative, but upset.  His mood was angry and irritated, with congruent affect.  Speech was clear, and thought processes were linear and goal-directed.  The Veteran denied suicidal ideation.  The examiner diagnosed PTSD and major depressive disorder, and assigned a GAF of 52.  The examiner opined that psychiatric symptoms could not be distinguished by diagnosis, and that the symptoms caused occupational and social impairment with deficiencies in most areas.

The Board finds that the preponderance of the evidence shows a rating in excess of 30 percent for PTSD is not warranted prior to April 25, 2012, as PTSD symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, but not reduced reliability.  The Veteran maintained relationships with his girlfriend, family, and some friends.  The Veteran worked and attended school during this time, with noted periods of inability to perform.  The Board finds that the preponderance of the evidence is against a finding that the Veteran had occupational and social impairment with reduced reliability and productivity due to PTSD symptoms prior to April 25, 2012.

The Board finds that a 50 percent rating is warranted for PTSD as of April 25, 2012, but not earlier, based on the symptomatology shown at the April 2012 private mental status examination, and consistent with other evidence of record.  The Board finds that a higher rating is not warranted because the evidence did not show deficiencies in most areas during that time.  The Veteran maintained social relationships and did not demonstrate deficiencies in family relations, work, or judgment, so the symptoms did not cause deficiencies in most areas.  

The Board also finds that the criteria for a 70 percent rating for PTSD have been more nearly approximated as of May 17, 2013, the date on which the record indicates the Veteran is shown to have had deficiencies in most areas due to psychiatric symptoms.  At that time, the Veteran was hospitalized after a suicide attempt.  Additional attempts at suicide and hospitalization for psychiatric symptoms occurred several months later.  During that time, psychiatric symptoms also began increasingly affecting the Veteran's marriage and ability to work.

In considering whether the Veteran was entitled to a higher rating the Board has carefully considered the contentions and assertions that the psychiatric disability was of such severity so as to warrant a 100 percent schedular rating for the entire appeal period.  In making a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which are found to be persuasive or unpersuasive, and provide the reasons for the rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran is competent to report symptoms, such as anxiety, panic attacks, and angry outbursts, because that requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds that the objective evidence does not demonstrate symptoms that more nearly approximate a higher rating under the General Rating Formula for Mental Disorders.  The Board finds that total occupational and social impairment is not shown as the Veteran is shown to have maintained a relationship with his wife and parents during the entire appeal period, which precludes a finding of total social impairment.  Therefore, as both total occupation and social impairment are required for a 100 percent schedular rating, the Board finds that a 100 percent schedular rating is not warranted.

Accordingly, the Board finds that the evidence supports the assignment of a 50 percent rating for PTSD as of April 25, 2012, and a 70 percent rating for PTSD as of May 17, 2013.  The Board finds that the preponderance of the evidence is against the assignment of a rating greater than 70 percent for PTSD as of May 17, 2013, and that the preponderance of the evidence is against the assignment of any higher ratings.  All reasonable doubt has been resolved in favor of the Veteran in assigning the rating.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017).  



ORDER

Entitlement to a rating in excess of 30 percent prior to April 25, 2012, for PTSD is denied.

Entitlement to a 50 percent rating, but not higher, as of April 25, 2012, but not earlier, for PTSD is granted.

Entitlement to a 70 percent rating, but not higher, as of May 17, 2013, but not earlier, for PTSD is granted.

Entitlement to a rating in excess of 70 percent as of May 17, 2013, for PTSD, with the exception of the period for which a temporary total rating for hospitalization has already been assigned, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


